Exhibit 10.6.2

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

Execution Version

GUARANTEE AND COLLATERAL AGREEMENT

DATED AS OF OCTOBER 5, 2012

BY

AXOGEN, INC.,

AND

AXOGEN CORPORATION,

AS GRANTORS

IN FAVOR OF

PDL BIOPHARMA, INC.,

AS PURCHASER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

   Definitions      1   

1.01.

   Definition of Terms Used Herein Generally      1   

1.02.

   Definition of Certain Terms Used Herein      1   

1.03.

   Rules of Interpretation      2   

Section 2.

   Guarantee      2   

2.01.

   Guarantee      2   

2.02.

   Right of Contribution      3   

2.03.

   Subrogation      3   

2.04.

   Amendments, etc. with respect to the Secured Obligations      4   

2.05.

   Guarantee Absolute and Unconditional      4   

2.06.

   Reinstatement      5   

2.07.

   Payments      5   

2.08.

   Waiver of Subrogation      5   

Section 3.

   Grant of Security Interest      7   

Section 4.

   Authorization to File Financing Statements      7   

Section 5.

   Reserved      8   

Section 6.

   Representations and Warranties      8   

6.01.

   Grantors’ Legal Status      8   

6.02.

   Grantors’ Legal Names      8   

6.03.

   Grantors’ Locations      8   

6.04.

   Representations in the Purchase Agreement      8   

6.05.

   Title to Collateral      8   

6.06.

   Nature of Collateral      8   

6.07.

   Compliance with Laws      9   

6.08.

   Validity of Security Interest      9   

6.09.

   Reserved      9   

6.10.

   Investment Property in lieu of Payment      9   

6.11.

   Account Receivables      9   

6.12.

   Accounts      9   

6.13.

   Reserved      9   

Section 7.

   Covenants      9   

7.01.

   Grantors’ Legal Status      10   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.02.

   Grantors’ Names      10   

7.03.

   Grantors’ Organizational Numbers      10   

7.04.

   Reserved      10   

7.05.

   Covenants in Purchase Agreement      10   

7.06.

   Promissory Notes and Tangible Chattel Paper      10   

7.07.

   Deposit Accounts      10   

7.08.

   Pledged Stock      10   

7.09.

   Reserved      10   

7.10.

   Reserved      11   

7.11.

   Reserved      11   

7.12.

   Reserved      11   

7.13.

   Reserved      11   

7.14.

   Maintenance of Collateral; Compliance with Laws      11   

7.15.

   Reserved      11   

7.17.

   Periodic Certification      11   

7.18.

   Other Actions as to any and all Collateral      11   

Section 8.

   Reserved      12   

Section 9.

   Collateral Protection Expenses; Preservation of Collateral      12   

9.01.

   Expenses Incurred by the Purchaser      12   

9.02.

   Purchaser’s Obligations and Duties      12   

9.03.

   Reserved      13   

Section 10.

   Deposits      13   

Section 11.

   Notification to Account Debtors and Other Persons Obligated on Collateral   
  13   

Section 12.

   Power of Attorney      14   

12.01.

   Appointment and Powers of Purchaser      14   

12.02.

   Failure of Grantor to Perform      15   

12.03.

   Expenses of Attorney-in-Fact      15   

12.04.

   Ratification by Grantor      15   

12.05.

   No Duty on Purchaser      15   

Section 13.

   Remedies      15   

13.01.

   Default      15   

13.02.

   Remedies Upon Default      15   

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

13.03.

   Reserved      17   

13.04.

   Waivers by Grantors      17   

13.05.

   Application of Proceeds      17   

13.06.

   Surplus, Deficiency      17   

13.07.

   Information Related to the Collateral      18   

13.08.

   Sale Exempt from Registration      18   

13.09.

   Rights and Remedies Cumulative      18   

13.10.

   Reserved      18   

Section 14.

   Standards for Exercising Remedies      18   

14.01.

   Commercially Reasonable Manner      18   

14.02.

   Standard of Care      19   

Section 15.

   Waivers by Grantor; Obligations Absolute      19   

15.01.

   Specific Waivers      19   

15.02.

   Obligations Absolute      19   

Section 16.

   Marshalling      19   

Section 17.

   Interest      20   

Section 18.

   Reinstatement      20   

Section 19.

   Miscellaneous      20   

19.01.

   Notices      20   

19.02.

   GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS      20   

19.03.

   WAIVER OF JURY TRIAL, ETC.      21   

19.04.

   Counterparts      21   

19.05.

   Headings      21   

19.06.

   No Strict Construction      21   

19.07.

   Severability      21   

19.08.

   Survival of Agreement      21   

19.09.

   Fees and Expenses; Indemnification      21   

19.10.

   Binding Effect; Several Agreement      22   

19.11.

   Waivers; Amendment      22   

19.12.

   Set-Off      22   

19.13.

   Integration      23   

19.14.

   Acknowledgments      23   

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

19.15.

   Additional Grantors and Guarantors      23   

SCHEDULES

 

6.01    Information for UCC Filings 6.06    Nature of Collateral 6.09    Deposit
Accounts

ANNEXES

 

I    Form of Assumption Agreement

 



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 5, 2012 by AXOGEN, INC.,
a Minnesota corporation ( the “Seller”; and together with any other entity on
the signature pages hereto or that may become a party hereto as a grantor as
provided herein, each a “Grantor” and collectively, jointly and severally, the
“Grantors”), in favor of PDL BIOPHARMA, INC., a Delaware corporation, as
Purchaser (in such capacity, the “Purchaser”) under the Revenue Interests
Purchase Agreement, dated as of October 5, 2012 (as amended, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) between the
Seller and the Purchaser.

W I T N E S S E T H:

WHEREAS, pursuant to the Purchase Agreement, the Purchaser has agreed to
purchase the Assigned Interests (as defined in the Purchase Agreement) upon the
terms and conditions set forth therein; and

WHEREAS, it is a condition precedent to the purchase by Purchaser of the
Assigned Interests that the Grantors shall have executed and delivered this
Agreement to the Purchaser;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

Section 1. DEFINITIONS.

1.01. Definition of Terms Used Herein Generally. Except as otherwise provided
herein, all capitalized terms used herein (including in the preamble hereto) but
not defined herein shall have the meanings set forth in the Purchase Agreement.
Except as specifically provided herein, all terms used herein and defined in the
NYUCC shall have the same definitions herein as specified therein as of the date
hereof; provided, however, that if a term is defined in Article 9 of the NYUCC
differently than in another Article of the NYUCC, the term has the meaning
specified in Article 9 of the NYUCC as of the date hereof.

1.02. Definition of Certain Terms Used Herein. As used herein, the following
terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.

“Collateral”: as defined in Section 3.

“Event of Default”: the occurrence of any Put Option Event under the Purchase
Agreement.

“Fully Satisfied”: with respect to the Secured Obligations, at any time that
(a) all amounts constituting Secured Obligations shall have been paid in full in
cash; and (b) all fees, expenses and other amounts (including contingent
obligations, including those in respect of indemnification provisions contained
in the Transaction Documents, but excluding obligations in respect of such
indemnification provisions for which no claim has been made and for which no
notice of claim has been given) unpaid as of such time which constitute Secured
Obligations shall have been paid in full in cash.



--------------------------------------------------------------------------------

“Grantor”: as defined in the preamble.

“Guarantors”: the collective reference to each Grantor, other than Borrower.

“NYUCC”: the Uniform Commercial Code as in effect in the State of New York from
time to time.

“Person”: any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Pledged Stock”: the shares of capital stock or other equity interests owned at
any time by any Person, together with any other shares, stock certificates,
options, rights or security entitlements of any nature whatsoever in respect of
the capital stock or other equity interests of any Person that may be issued or
granted to, or held by, any Person.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(64) of the
NYUCC.

“Purchase Agreement”: as defined in the preamble.

“Purchaser”: as defined in the preamble.

“Secured Obligations”: means the “Obligations” of the Seller to the Purchaser,
as defined in the Purchase Agreement, and any obligations owed by a Grantor
other than the Seller to the Purchaser pursuant to the terms of the Transaction
Documents.

“Security Interest”: the security interest granted pursuant to Section 3, as
well as all other security interests created or assigned as additional security
for the Secured Obligations pursuant to the provisions of this Agreement.

“Seller”: as defined in the preamble. Any references herein to “each,” “either”
or “such” Seller or to the “applicable” Seller, or to the “the Seller” shall
mean and refer to Seller.

“UCC”: the Uniform Commercial Code as in effect in any jurisdiction (except as
otherwise contemplated in Section 7.18). References to particular sections of
Article 9 of the UCC shall be, unless otherwise indicated, references to revised
Article 9 of the UCC adopted and effective in certain jurisdictions on or after
July 1, 2001.

1.03. Rules of Interpretation. The rules of interpretation specified in
Section 7.10 of Purchase Agreement shall be applicable to this Agreement.
References to “Sections,” “Exhibits” and “Schedules” shall be to Sections,
Exhibits and Schedules, respectively, of this Agreement unless otherwise
specifically provided. Any of the terms defined in this Section 1 may, unless
the context otherwise requires, be used in the singular or the plural depending
on the reference. All references to statutes and related regulations shall
include (unless otherwise specifically provided herein) any amendments of same
and any successor statutes and regulations.

Section 2. GUARANTEE

2.01. Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Purchaser and its successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance by Seller when due of the Secured Obligations.

 

2



--------------------------------------------------------------------------------

(b) Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal, state and other laws
relating to the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.02).

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchaser hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Secured Obligations shall have been Fully Satisfied
notwithstanding that from time to time during the term of the Purchase Agreement
Seller may be free from any Secured Obligations.

(e) No payment made by the Seller, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Purchaser from the Seller, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Secured Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment, remain
liable for the Secured Obligations up to the maximum liability of such Guarantor
hereunder until the Secured Obligations are Fully Satisfied.

2.02. Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
at least its proportionate share of such payment. Each Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 2.03. The
provisions of this Section 2.02 shall in no respect limit the obligations and
liabilities of any Guarantor to the Purchaser and each Guarantor shall remain
liable to the Purchaser for the full amount guaranteed by such Guarantor
hereunder.

2.03. Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Purchaser, (i) no
Guarantor shall be entitled to be subrogated to any of the rights of the
Purchaser against the Seller or any other Guarantor or Grantor or any collateral
security or guarantee or right of offset held by the Purchaser for the payment
of the Secured Obligations, (ii) no Guarantor shall seek or be entitled to seek
any contribution or reimbursement from the Seller or any other Guarantor or
Grantor in respect of payments made by such Guarantor hereunder, and (iii) each
Guarantor hereby expressly and irrevocably waives any and all rights at law or
in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor, in each case, until all Secured
Obligations are Fully Satisfied. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Secured
Obligations shall not have been Fully Satisfied, such amount shall be held by
such Guarantor in trust for the Purchaser, and shall, forthwith upon receipt by
such Guarantor, be turned over to the Purchaser in the exact form received by
such Guarantor (duly endorsed by such Guarantor to the Purchaser, if required),
to be applied against the Secured Obligations, whether matured or unmatured, in
such order as the

 

3



--------------------------------------------------------------------------------

Purchaser may determine. Each Guarantor acknowledges and agrees that this waiver
is intended to benefit the Purchaser and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Section 2.03,
and that the Purchaser and its successors and assigns are intended third-party
beneficiaries of the waivers and agreements set forth in this Section 2.03, and
its rights under this Section 2.03, shall survive payment in full of the
Obligations.

2.04. Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Purchase Agreement and the
other Transaction Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Purchaser may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held the Purchaser
for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released. The Purchaser shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

2.05. Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Secured
Obligations and notice of or proof of reliance by the Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Seller and any of the Guarantors, on the one hand,
and the Purchaser, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon Seller or any of the
Guarantors with respect to the Secured Obligations, except as required pursuant
to the Purchase Agreement. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and performance (and not of
collection) without regard to (a) the validity or enforceability of the Purchase
Agreement or any other Transaction Document (other than this Agreement), any of
the Secured Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Purchaser; (b) any defense, set-off or counterclaim (other than a defense of
complete payment and performance hereunder) which may at any time be available
to or be asserted by the Seller or any other Person against the Purchaser; or
(c) any other circumstance whatsoever (with or without notice to or knowledge of
Seller or such Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of Seller for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Purchaser may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against Seller, any other Guarantor or any other

 

4



--------------------------------------------------------------------------------

Person or against any collateral security or guarantee for the Secured
Obligations or any right of offset with respect thereto, and any failure by any
Secured Creditor to make any such demand, to pursue such other rights or
remedies or to collect any payments from Seller, any other Guarantor or any
other Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of Seller, any other Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Purchaser against any
Guarantor. For the purposes hereof, “demand” shall include the commencement and
continuance of any legal proceedings.

2.06. Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Seller or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Seller or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.

2.07. Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchaser without set-off or counterclaim in Dollars in immediately
available funds to the account of Purchaser and that all such payments will be
subject to the provisions of the Transaction Agreement.

2.08. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Agreement or in any other Transaction Document, and except as set forth in
Section 2.11, each Guarantor hereby expressly and irrevocably waives until all
Secured Obligations have been paid in full any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor. Each Guarantor acknowledges and agrees that this
waiver is intended to benefit the Purchaser and shall not limit or otherwise
affect such Guarantor’s liability hereunder or the enforceability of this
Section 2.08, and that the Purchaser and its successors and assigns are intended
third-party beneficiaries of the waivers and agreements set forth in this
Section 2.08, and its rights under this Section 2.08, shall survive payment in
full of the Obligations. The foregoing waiver shall not be deemed to limit or
prohibit the payment of indebtedness or other obligations of any Guarantor to
any other Guarantor or other Person which is otherwise permitted under this
Agreement or any other Transaction Document.

2.09. Election of Remedies. If the Purchaser may, under applicable law, proceed
to realize its benefits under any of the Transaction Documents giving the
Purchaser a Lien upon any Collateral, whether owned by any Guarantor or by any
other Person, either by judicial foreclosure or by nonjudicial sale or
enforcement, the Purchaser may, at its sole option, determine which of its
remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 2. If, in the exercise of any of its rights and
remedies, the Purchaser shall forfeit any of its rights or remedies, including
its right to enter a deficiency judgment against any Guarantor or any other
Person, whether because of any applicable laws pertaining to “election of
remedies” or the like, each Guarantor hereby consents to such action by the
Purchaser and waives, to the extent permitted by applicable law, any claim based
upon such action, even if such action by Purchaser shall result in a full or
partial loss of any rights of subrogation that each Guarantor might otherwise
have had but for such action by the Purchaser. Any election of remedies that
results in the denial or impairment of the right of the Purchaser to

 

5



--------------------------------------------------------------------------------

seek a deficiency judgment against any Guarantor shall not impair any other
Guarantor’s obligation to pay the full amount of the Secured Obligations. In the
event the Purchaser shall bid at any foreclosure or trustee’s sale or at any
private sale permitted by law or the Transaction Documents, the Purchaser may
bid all or less than the amount of the Secured Obligations and the amount of
such bid need not be paid by the Purchaser but shall be credited against the
Secured Obligations. The amount of the successful bid at any such public sale,
whether the Purchaser or any other party is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Secured
Obligations shall be conclusively deemed to be the amount of the Secured
Obligations guaranteed under this Section 2, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which the Purchaser might otherwise be
entitled but for such bidding at any such sale.

2.10. Limitation. Notwithstanding any provision herein contained to the
contrary, each Guarantor’s liability under this Section 2 (which liability is in
any event in addition to amounts for which such Guarantor is primarily liable
under Section 2 of the Purchase Agreement) shall be limited to an amount not to
exceed as of any date of determination the amount that could be claimed by the
Purchaser from such Guarantor under this Section 2.10 without rendering such
claim voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy
Code or under any applicable state Uniform Fraudulent Transfer Act, Uniform
Fraudulent Conveyance Act or similar statute or common law after taking into
account, among other things, such Guarantor’s right of contribution and
indemnification from each other Guarantor under Section 2.11.

2.11. Contribution with Respect to Guaranty Obligations.

(a) To the extent that any Guarantor shall make a payment under this
Section 2.11 of all or any of the Secured Obligations which it has agreed to
guarantee pursuant hereto (a “Guarantor Payment”) that, taking into account all
other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount that such Guarantor would otherwise have paid if
each Guarantor had paid the aggregate Secured Obligations satisfied by such
Guarantor Payment in the same proportion that such Guarantor’s Allocable Amount
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Secured Obligations, such Guarantor
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, each other Guarantor for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

(b) As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the maximum amount of the claim that could then be recovered
from such Guarantor under this Section 2 without rendering such claim voidable
or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

(c) This Section 2.11 is intended only to define the relative rights of
Guarantors and nothing set forth in this Section 2.11 is intended to or shall
impair the obligations of Guarantors, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 2.01. Nothing contained in this

 

6



--------------------------------------------------------------------------------

Section 2.11 shall limit the liability of Seller to pay the payments owing from
it to the Purchaser for which Seller shall be primarily liable.

(d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor to which such
contribution and indemnification is owing.

(e) The rights of the indemnifying Guarantors against other Grantors under this
Section 2.11 shall be exercisable upon the full and indefeasible payment of the
Secured Obligations.

Section 3. GRANT OF SECURITY INTEREST.

Each Grantor hereby grants to the Purchaser a security interest in, and mortgage
on, all of the following property now owned or at any time hereafter acquired by
such Grantor or in which such Grantor now has, or at any time in the future may
acquire, any right, title or interest (collectively, the “Collateral”), as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the Secured
Obligations:

a. all accounts, including health-care receivables, all instruments, chattel
paper, and promissory notes evidencing such accounts and all Pledged Stock
delivered to a Grantor in respect of settlement of any account;

b. all deposit accounts, all claims now or hereafter arising therefrom, all
funds now or hereafter held therein, all amounts now or hereafter credited
thereto and all certificates and instruments, if any, from time to time
representing or evidencing such bank accounts; and

c. all cash, provided that such shall exclude any deposits given for security of
any lease.

Section 4. AUTHORIZATION TO FILE FINANCING STATEMENTS. Each Grantor hereby
irrevocably authorizes the Purchaser at any time and from time to time to file
in any jurisdiction in which the UCC has been adopted any initial financing
statements and amendments thereto that (a) indicate the Collateral (i) as “all
accounts receivable, including health care receivables, and all instruments,
chattel paper, and promissory notes evidencing such accounts and all Pledged
Stock delivered to a Grantor in respect of settlement of any account; all
deposit accounts, all claims now or hereafter arising therefrom, all funds now
or hereafter held therein, all amounts now or hereafter credited thereto and all
certificates and instruments, if any, from time to time representing or
evidencing such bank accounts; and all cash of such Grantor or words of similar
effect, regardless of whether any particular asset comprised in the Collateral
falls within the scope of Article 9 of the NYUCC or such jurisdiction, or
(ii) as being of an equal or lesser scope or with greater detail, and
(b) contain any other information required by part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any initial financing statement
or amendment, including whether such Grantor is an organization, the type of
organization and any organization identification number issued to such Grantor.
Each Grantor agrees to furnish any such information to the Purchaser promptly
upon request. Each Grantor also ratifies its authorization for the Purchaser to
have filed in any UCC jurisdiction any like initial financing statements or
amendments thereto if filed prior to the date hereof.

 

7



--------------------------------------------------------------------------------

Section 5. [RESERVED].

Section 6. Representations and Warranties. To induce the Purchaser to enter into
the Purchase Agreement and to induce the Purchaser to purchase the Secured
Obligations from the Seller thereunder, each Grantor hereby represents and
warrants to the Purchaser that:

6.01. Grantors’ Legal Status. (a) Such Grantor is an organization as set forth
in Schedule 6.01; (b) such organization is of the type, and is organized in the
jurisdiction, set forth in Schedule 6.01; and (c) Schedule 6.01 sets forth such
Grantor’s correct legal name, prior organizational names within the previous
five years, chief executive office, organizational identification number or
states that such Grantor has none.

6.02. Grantors’ Legal Names. Such Grantor’s exact legal name is that set forth
on the signature page hereof (or, in the case of any Grantor that becomes a
party hereto after the date hereof, on the signature page to the applicable
Assignment and Assumption Agreement).

6.03. Grantors’ Locations. Schedule 6.01 sets forth such Grantor’s place of
business or (if it has more than one place of business) its chief executive
office, as well as its mailing address if different. Such Grantor’s place of
business or (if it has more than one place of business) its chief executive
office (if such Grantor is an organization) is located in a jurisdiction that
has adopted the UCC or whose laws generally require that information concerning
the existence of nonpossessory security interests be made generally available in
a filing, recording or registration system as a condition or result of the
security interest obtaining priority over the rights of a lien creditor with
respect to the Collateral.

6.04. Representations in the Purchase Agreement. The representations and
warranties set forth in Section 5 of the Purchase Agreement as they relate to
such Grantor to the Transaction Documents to which such Grantor is a party, each
of which is hereby incorporated herein by reference, are true and correct in all
material respects, and the Purchaser shall be entitled to rely on each of them
as if they were fully set forth herein; provided that each reference in each
such representation and warranty to the applicable Seller’s knowledge shall, for
the purposes of this Section 6.04, be deemed to be a reference to such Grantor’s
knowledge.

6.05. Title to Collateral. The Collateral of such Grantor is owned by such
Grantor free and clear of any Lien, except for Liens expressly permitted
pursuant to the Purchase Agreement. Such Grantor has not filed or consented to
the filing of (a) any financing statement or analogous document under the UCC or
any other applicable laws covering any of its Collateral or (b) any assignment
in which such Grantor assigns any Collateral or any security agreement or
similar instrument covering any Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, with respect to Liens expressly permitted pursuant to the Purchase
Agreement.

6.06. Nature of Collateral. None of the Collateral of such Grantor constitutes,
or is the proceeds of, farm products and none of the Collateral has been
purchased or will be used by such Grantor primarily for personal, family or
household purposes, and as of the Closing Date, except as set forth on Schedule
6.06:

 

8



--------------------------------------------------------------------------------

(a) none of the account debtors or other persons obligated on any of the
Collateral of such Grantor is a Governmental Authority subject to the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect of such Collateral;

(b) such Grantor has no deposit accounts or other bank accounts; and

(c) such Grantor has no securities accounts or securities entitlements.

6.07. Compliance with Laws. Such Grantor has at all times operated its business
in compliance with all laws, except as could not reasonably be expected to have
a Material Adverse Effect.

6.08. Validity of Security Interest. (a) The Security Interest granted by each
Grantor constitutes, to the extent possible under applicable law, a legal and
valid security interest in all of the Collateral of such Grantor securing the
payment and performance of the Secured Obligations and (b) upon the giving of
value, the filing of financing statements describing the Collateral in the
offices listed on the Schedule 6.01, and the taking of all applicable actions in
respect of perfection contemplated by Sections 7.06 and 7.07 in respect of
Collateral (in which a security interest cannot be perfected by the filing of a
financing statement), the Security Interest will be valid, enforceable and
perfected in all Collateral of such Grantor. The Security Interest is and shall
be prior to any other Lien on the Collateral, other than Liens expressly
permitted to be prior to the Security Interest under the Purchase Agreement.

6.09. Reserved.

6.10. Investment Property in lieu of Payment. No account exceeding $50,000 has
been settled with the Grantor’s receipt of Pledged Stock that has not been
delivered to the Purchaser.

6.11. Account Receivables. No amount exceeding $50,000 and payable to such
Grantor under or in connection with any account is evidenced by any instrument,
promissory note, chattel paper, and no account exceeding $50,000 has been
settled by the account debtor granting to such Grantor Pledged Stock which has
not been delivered to the Purchaser.

6.12. Accounts. (i) Each account of such Grantor is genuine and in all material
respects what they purport to be, (ii) each account arises out of (A) a bona
fide sale of goods sold and delivered by such Grantor (or is in the process of
being delivered) or (B) services theretofore actually rendered or to be rendered
by such Grantor to the account debtor named therein, (iii) no material account
of such Grantor is evidenced by any instrument, promissory note or chattel paper
other than any such instrument, promissory note or chattel paper that has been
theretofore endorsed over, assigned and delivered to, or submitted to the
control of, the Purchaser (accompanied by such instruments of transfer and
assignment duly executed in blank as the Purchaser may from time to time
specify), and (iv) no surety bond was required or given in connection with any
account of such Grantor or the contracts or purchase orders out of which they
arose and the right to receive payment under each account is assignable.

6.13. Reserved.

Section 7. COVENANTS. Each Grantor covenants and agrees with the Purchaser, in
each case at such Grantor’s own cost and expense, as follows.

 

9



--------------------------------------------------------------------------------

7.01. Grantors’ Legal Status. Such Grantor shall not change its type of
organization, jurisdiction of organization or other legal structure except upon
not less than twenty (20) days’ prior written notice to the Purchaser.

7.02. Grantors’ Names. Such Grantor shall not change its name except upon not
less than twenty (20) days’ prior written notice to the Purchaser.

7.03. Grantors’ Organizational Numbers. Without providing at least twenty
(20) days’ prior written notice to the Purchaser, such Grantor shall not change
its organizational identification number if it has one. If such Grantor does not
have an organizational identification number and later obtains one, such Grantor
shall forthwith notify the Purchaser of such organizational identification
number promptly upon obtaining such identification number.

7.04. Reserved.

7.05. Covenants in Purchase Agreement. Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Grantor or any of its subsidiaries.

7.06. Promissory Notes and Tangible Chattel Paper. If such Grantor, together
with the other Grantors, shall at any time hold or acquire any instruments,
promissory notes or tangible chattel paper in an aggregate principal amount of
more than $50,000 payable to such Grantor under or in connection with any
account, such Grantor shall forthwith endorse, assign and deliver the same to
the Purchaser, accompanied by such instruments of transfer or assignment duly
executed in blank as the Purchaser may from time to time specify to be held by
the Purchaser as Collateral pursuant to this Agreement.

7.07. Deposit Accounts. For each deposit account that such Grantor at any time
opens or maintains, such Grantor shall, at the Purchaser’s request and option,
either (a) cause the depository bank to enter into a written agreement or other
authenticated record with the Purchaser, in form and substance reasonably
satisfactory to the Purchaser, pursuant to which such depository bank shall
agree, among other things, to comply at any time with instructions from the
Purchaser to such depository bank directing the disposition of funds from time
to time credited to such deposit account, without further consent of the
Grantor, or (b) arrange for the Purchaser to become the customer of the
depository bank with respect to the deposit account; provided, however, that
notwithstanding the foregoing, the requirements of this Section 7.07 shall not
apply to any zero balance payroll or similar disbursement account maintained by
any Grantor (and each Grantor agrees not to deposit in any payroll account or
similar disbursement account maintained by it any funds, except funds needed at
the time of deposit (or within three days thereafter) to meet payroll needs of
such Grantor).

7.08. Pledged Stock. If such Grantor, together with the other Grantors, shall at
any time hold or acquire any Pledged Stock granted to such Grantor by an account
debtor to settle an account in an aggregate principal amount of more than
$50,000, such Grantor shall forthwith deliver the same to the Purchaser,
accompanied by an executed blank stock power and such other instruments of
transfer or assignment duly executed in blank as the Purchaser may from time to
time specify to be held by the Purchaser as Collateral pursuant to this
Agreement.

7.09. Reserved.

 

10



--------------------------------------------------------------------------------

7.10. Reserved.

7.11. Reserved..

7.12. Reserved..

7.13. Reserved.

7.14. Maintenance of Collateral; Compliance with Laws. (a) Such Grantor shall
not use the Collateral in violation of any law to the extent that such violation
could reasonably be expected to have a Material Adverse Effect.

7.15. Reserved.

7.16. Reserved.

7.17. Periodic Certification. From time to time on demand (which demand, absent
an Event of Default, shall be no more frequent than once every four months) from
the Purchaser such Grantor shall deliver to the Purchaser either (a) new
Schedules setting forth the information required pursuant to Sections 6.01, 6.03
and 6.06, and a certificate from an executive officer of the Seller certifying
as to the accuracy of the information set forth therein or (b) a certificate
from an executive officer of the Seller confirming that there has been no change
in the information set forth on the Schedules delivered as of the date hereof or
since the date of the most recent certificate delivered pursuant to
Section 7.17(a), as applicable.

7.18. Other Actions as to any and all Collateral. Such Grantor further agrees to
take any other action reasonably requested by the Purchaser to insure the
attachment, perfection and, first priority of, and the ability of the Purchaser
to enforce, the Security Interest in any and all of the Collateral provided by
such Grantor including, without limitation, (a) executing, delivering and, where
appropriate, filing financing statements and amendments relating thereto under
the UCC, to the extent, if any, that such Grantor’s signature thereon is
required therefor; (b) causing the Purchaser’s name to be noted as secured party
on any certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of the Purchaser to enforce,
the Security Interest in such Collateral; (c) complying with any provision of
any statute, regulation or treaty of the United States of America as to any
Collateral if compliance with such provision is a condition to the attachment,
perfection or priority of, or the ability of the Purchaser to enforce, the
Security Interest in such Collateral; (d) obtaining governmental and other
third-party consents and approvals, including without limitation any consent of
any licensor, lessor or other person obligated on such Collateral; (e) providing
to the Purchaser “control” over such Collateral, to the extent that perfection
can only be achieved under the UCC by control or where obtaining perfection by
control provides more protection to the Purchaser that perfection by filing a
financing statement; and (f) taking all actions required by the UCC or by other
law, as applicable in any relevant UCC jurisdiction, or by other law as
applicable in any foreign jurisdiction; provided, however, that nothing
contained in clause (d) or (e) shall require such Grantor to pay any
consideration (other than any governmental application, processing, filing or
recording fees) in order to obtain any consent or waiver referred to in such
clauses.

7.19. Treatment of Accounts. Subject to Section 5.10 of the Purchaser Agreement,
no Grantor shall grant or extend the time for payment of any material account,
or

 

11



--------------------------------------------------------------------------------

compromise or settle any account for less than the full amount thereof, or
release any person or property, in whole or in part, from payment thereof, or
allow any credit or discount thereon, other than as normal and customary in the
ordinary course of a Grantor’s business.

Section 8. [RESERVED].

Section 9. COLLATERAL PROTECTION EXPENSES; PRESERVATION OF COLLATERAL.

9.01. Expenses Incurred by the Purchaser. In its discretion, the Purchaser may,
if the relevant Grantor fails to do so, discharge taxes and other encumbrances
at any time levied or placed on any material portion of the Collateral and pay
any necessary filing fees. Each Grantor agrees to reimburse the Purchaser on
demand for any and all expenditures so made, and all sums disbursed by the
Purchaser in connection with this Section 9.01, including reasonable attorneys’
fees, court costs, expenses and other charges relating thereto, shall be
payable, upon demand, by such Grantor to the Purchaser shall bear interest at
the per annum rate specified in Section 17 and shall constitute additional
Secured Obligations. The Purchaser shall have no obligation to any Grantor to
make any such expenditures, nor shall the making thereof relieve any Grantor of
any default.

9.02. Purchaser’s Obligations and Duties.

(a) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each contract or agreement comprised in the Collateral provided by
it to be observed or performed by such Grantor thereunder. The Purchaser shall
not have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Purchaser of
any payment relating to any of the Collateral, nor shall the Purchaser be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Purchaser in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to the or to which the Purchaser may be entitled at any time or
times.

(b) The Purchaser’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the NYUCC or otherwise, shall be to deal with such Collateral in the same
manner as the Purchaser deals with similar property for its own account.

(c) Neither the Purchaser nor any of its respective officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Purchaser hereunder
are solely to protect the Purchaser’s interests in the Collateral and shall not
impose any duty upon Purchaser to exercise any such powers. The Purchaser shall
be accountable only for amounts that it actually receives as a result of the
exercise of such powers, and neither it nor any of its officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any

 

12



--------------------------------------------------------------------------------

such act or failure to act is found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from their respective gross
negligence or willful misconduct.

(d) Each Grantor acknowledges that the rights and responsibilities of the
Purchaser under this Agreement with respect to any action taken by the Purchaser
or the exercise or non-exercise by the Purchaser of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, be governed by the Purchase Agreement and
by such other agreements with respect thereto as may exist from time to time
among them.

9.03. Reserved.

Section 10. DEPOSITS. The Purchaser may after the occurrence and during the
continuance of an Event of Default demand, sue for, collect, or make any
settlement or compromise which it deems desirable with respect to the
Collateral. Regardless of the adequacy of Collateral or any other security for
the Secured Obligations, any deposits or other sums at any time credited by or
due from the Purchaser to any Grantor may at any time be applied to or set off
against any of the Secured Obligations whether or not due and owing.

Section 11. NOTIFICATION TO ACCOUNT DEBTORS AND OTHER PERSONS OBLIGATED ON
COLLATERAL. If an Event of Default shall have occurred and be continuing, each
Grantor shall, at the request of the Purchaser, notify account debtors and other
persons obligated on any of the Collateral of such Grantor of the Security
Interest in any account or chattel paper, promissory notes or instruments
payable to such Grantor under or in connection with any account, or Pledged
Stock delivered to such Grantor to settle an account, or other claims
constituting Collateral that payment thereof is to be made directly to the
Purchaser or to any financial institution designated by the Purchaser as the
Purchaser’s agent therefor, and the Purchaser may itself, if an Event of Default
shall have occurred and be continuing, without notice to or demand upon any
Grantor, so notify account debtors and other persons obligated on Collateral.
After the making of such a request or the giving of any such notification, each
Grantor shall hold any proceeds of collection of accounts and other claims
constituting Collateral received by the Grantor as trustee for the Purchaser
without commingling the same with other funds of the Grantor and shall turn the
same over to the Purchaser in the identical form received, together with any
necessary endorsements or assignments. The Purchaser shall have no liability or
responsibility to any Grantor for acceptance of a check, draft or other order
for payment of money bearing the legend “payment in full” or words of similar
import or any other restrictive legend or endorsement or be responsible for
determining the correctness of any remittance. Without limitation of the
foregoing, during the continuation of an Event of Default (1) the Purchaser
shall have the right, but not the obligation, to make test verifications of the
accounts in any manner and through any medium that it reasonably considers
advisable, and the Grantors shall furnish all such assistance and information as
the Purchaser may require in connection with such test verifications, and
(2) the Purchaser in its own name or in the name of others may communicate with
account debtors on the accounts to verify with them to the Purchaser’s
satisfaction the existence, amount and terms of any accounts. The Purchaser may
apply the proceeds of collection of accounts and other claims constituting
Collateral received by the Purchaser to the Secured Obligations or hold such
proceeds as additional Collateral, at the option of the Purchaser. The
provisions of Section 9-209 of the NYUCC shall not apply to any account as to
which notification of assignment has been sent to the account debtor or other
person obligation on the Collateral, whether under this Section 11, Section 12
or Section 13.

 

13



--------------------------------------------------------------------------------

Section 12. POWER OF ATTORNEY.

12.01. Appointment and Powers of Purchaser. Upon the occurrence and during the
continuance of an Event of Default, each Grantor hereby irrevocably constitutes
and appoints the Purchaser and any officer or Purchaser thereof, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Purchaser the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:

(a) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any account or with respect to
any other Collateral and file any claim or take any other action or proceeding
in any court of law or equity or otherwise deemed appropriate by the Purchaser
for the purpose of collecting any and all such moneys due under any account or
with respect to any other Collateral whenever payable;

(b) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or provide any insurance and pay all or any
part of the premiums therefor and the costs thereof;

(c) execute, in connection with any sale provided for in Section 13, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral;

(d) exercise all rights of such Grantor as owner of the Pledged Stock or as
party to any partnership, limited liability company or similar agreement,
including, without limitation, the right to sign any and all amendments,
instruments, certificates, proxies, and other writings and exercise all voting
and consent rights with respect to the Pledged Stock;

(e) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Purchaser or as the Purchaser shall direct; (2) ask or demand for, collect,
and receive payment of and receipt for, any and all moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral; (3) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(4) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (5) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Purchaser may deem appropriate; and (6) generally, sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Purchaser were the
absolute owner thereof for all purposes, and do, at the Purchaser’s option and
such Grantor’s expense, at any time, or from time to time, all acts and things
which the Purchaser deems necessary to protect, preserve or realize upon the
Collateral and the Security Interest therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do; and

 

14



--------------------------------------------------------------------------------

(f) to the extent that such Grantor’s authorization given in Section 4 is not
sufficient, to file such financing statements or similar documents under the
laws of any jurisdiction with respect hereto, with or without such Grantor’s
signature, or a photocopy of this Agreement in substitution for a financing
statement or such other document, as the Purchaser may deem appropriate and to
execute in such Grantor’s name such financing statements, other such documents
and amendments thereto and continuation statements which may require such
Grantor’s signature.

Anything in this Section 12.01 to the contrary notwithstanding, the Purchaser
agrees that it will not exercise any rights under the power of attorney provided
for in this Section 12.01 (other than under paragraph (e) of this Section 12.01)
unless an Event of Default shall have occurred and be continuing.

12.02. Failure of Grantor to Perform. If any Grantor fails to perform or comply
with any of its agreements contained herein, the Purchaser, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

12.03. Expenses of Attorney-in-Fact. The expenses of the Purchaser incurred in
connection with actions undertaken as provided in this Section 12, together with
interest thereon at a rate equal to the lower of (i) the highest rate permitted
by applicable law, and (ii) one and one-half percent (1.5%) per month,
compounded monthly, shall be payable by such Grantor to the Purchaser on demand.

12.04. Ratification by Grantor. To the extent permitted by law, each Grantor
hereby ratifies all that said attorneys shall lawfully do or cause to be done by
virtue of this Section 12. This power of attorney is a power coupled with an
interest and is irrevocable.

12.05. No Duty on Purchaser. The powers conferred on the Purchaser, its
directors, officers and agents pursuant to this Section 12 are solely to protect
the Purchaser’s interests in the Collateral and shall not impose any duty upon
any of them to exercise any such powers. The Purchaser shall be accountable only
for the amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its officers, directors, employees or
Purchasers shall be responsible to any Grantor for any act or failure to act,
except for the Purchaser’s own gross negligence or willful misconduct as
determined in a final and non-appealable judgment by a court of competent
jurisdiction.

Section 13. REMEDIES.

13.01. Default. Grantors shall be in default under this Agreement (a) whenever
any Event of Default has occurred and is continuing (and each of the Grantors
shall thereupon be in default hereunder without regard to whether or to what
degree any Grantor individually may have caused, participated in, or had any
knowledge of the occurrence of such Event of Default) and (b) at all times after
any Secured Obligation has become due and payable and remains unpaid beyond any
applicable grace period.

13.02. Remedies Upon Default. At any time when any Grantor is in default under
this Agreement as set forth in Section 13.01, the Purchaser may exercise and
enforce, in any order, (i) each and all of the rights and remedies available to
a secured party upon default under the NYUCC or any other applicable UCC or
other applicable law, (ii) each and all of the

 

15



--------------------------------------------------------------------------------

rights and remedies available to it under the Purchase Agreement or any other
Transaction Document, and (iii) each and all of the following rights and
remedies:

(a) Collection Rights. Without notice to any Grantor or any other Loan Party,
the Purchaser may notify any or all account debtors and obligors on any
accounts, chattel paper or instruments evidencing an account, or other claims
constituting Collateral of the Purchaser’s Security Interests therein or the
issuers of Pledged Stock delivered to settle an account and may direct, demand
and enforce payment thereof directly to the Purchaser. The provisions of
Section 9-209 of the NYUCC shall not apply to any account or chattel paper,
promissory note or payment intangible as to which notification of assignment has
been sent to the account debtor.

(b) Foreclosure. The Purchaser may sell, lease, license or otherwise dispose of
or transfer any or all of the Collateral or any part thereof in one or more
parcels at public sale or in private sale or transaction, on any exchange or
market or at the Purchaser’s offices or on any Grantor’s premises or at any
other location, for cash, on credit or for future delivery, and may enter into
all contracts necessary or appropriate in connection therewith, without any
notice whatsoever unless required by law. Where permitted by law, the Purchaser
may be the purchaser at any such sale and in such event, the Purchaser may bid
part or all of the Secured Obligations owing to it without necessity of any cash
payment on account of the purchase price, even though any other purchaser at
such sale is required to bid a purchase price payable in cash. Each Grantor
agrees that at least ten (10) calendar days’ written notice to such Grantor of
the time and place of any public sale of Collateral owned by it (or, to the
extent such Grantor is entitled by law to notice thereof, the public sale of any
other Collateral), or the time after which any private sale of Collateral owned
by it (or, to the extent such Grantor is entitled by law to notice thereof, the
private sale of any other Collateral) is to be made, shall be commercially
reasonable. For purposes of such notice, to the fullest extent permitted by law
(i) each Grantor waives notice of any sale of Collateral owned by any other
Grantor and (ii) each Grantor agrees that notice given to the Seller shall
constitute notice given to such Grantor. The giving of notice of any such sale
or other disposition shall not obligate the Purchaser to proceed with the sale
or disposition, and any such sale or disposition may be postponed or adjourned
from time to time, without further notice.

(c) Voting Rights. The Purchaser may exercise any and all rights of any Grantor
as the owner of any Pledged Stock delivered to a Grantor to settle an account,
including, without limitation, voting rights, rights to give or withhold consent
under any agreement under which such Pledged Stock is issued.

(d) Appointment of Receiver. Without limiting any other right or remedy of the
Purchaser in this Agreement, upon the occurrence and during the continuance of
any Event of Default, the Purchaser may by instrument in writing appoint any
person as a receiver of all or any part of the Collateral of each applicable
Grantor. The Purchaser may from time to time remove or replace a receiver, or
make application to any court of competent jurisdiction for the appointment of a
receiver. Any receiver appointed by the Purchaser shall (for purposes relating
to responsibility for the receiver’s acts or omissions) be considered to be the
Purchaser of each applicable Grantor. The Purchaser may from time to time fix
the receiver’s remuneration and the Grantors shall pay the amount of such
remuneration to the Purchaser. The Purchaser shall not be liable to any Grantor
or any other person in connection with appointing or not appointing a receiver
or in connection with the receiver’s actions or omissions.

 

16



--------------------------------------------------------------------------------

13.03. Reserved.

13.04. Waivers by Grantors. Each Grantor hereby irrevocably waives (a) all
rights of redemption from any foreclosure sale; (b) the benefit of all
valuation, appraisal, exemption and moratorium laws; (c) to the fullest extent
permitted by law, all rights to notice or a hearing prior to the exercise by the
Purchaser of its right to take possession of any Collateral, whether by
self-help or by legal process and any right to object to the Purchaser taking
possession of any Collateral by self-help; and (d) if the Purchaser seeks to
obtain possession of any Collateral by replevin, claim and delivery, attachment,
levy or other legal process, (i) any notice or demand for possession prior to
the commencement of legal proceedings, (ii) the posting of any bond or security
in any such proceedings, and (iii) any requirement that the Purchaser retain
possession and not dispose of any Collateral until after a trial or final
judgment in such proceedings.

13.05. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Purchaser in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
may, in the discretion of the Purchaser, be held by the Purchaser as Collateral
for, or then, or at any other time thereafter, applied in full or in part by the
Purchaser against, the Secured Obligations in the following order of priority:

FIRST: to the payment of all reasonable costs and expenses of such sale,
collection or other realization, including reasonable compensation to the
Purchaser and its agents and counsel, and all other reasonable expenses,
liabilities and advances made or incurred by the Purchaser in connection
therewith, and all amounts for which the Purchaser is entitled to
indemnification hereunder and all reasonable advances made by the Purchaser
hereunder for the account of any Grantor, and to the payment of all reasonable
costs and expenses paid or incurred by the Purchaser in connection with the
exercise of any right or remedy hereunder, all in accordance with Section 19.09;

SECOND: to the payment of all other Secured Obligations then due and payable in
the manner and order provided in the Purchase Agreement;

THIRD: to any payments required by Section 9-608(a)(1)(C) or 9-615(a)(3) of the
NYUCC or other applicable law; and

FOURTH, to the payment to or upon the order of the Grantor entitled thereto, or
to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

13.06. Surplus; Deficiency. Any surplus proceeds of any sale or other
disposition by the Purchaser of any Collateral remaining after discharge of the
Purchase Agreement and after all Secured Obligations are paid in full and in
cash and any payments required by Section 9-608(a)(1)(C) or 9-615(a)(3) of the
NYUCC are paid in full shall be paid over to the Grantor entitled thereto, or to
whomever may be lawfully entitled to receive such surplus or as a court of
competent jurisdiction may direct, but prior to termination and discharge of the
Purchase Agreement, such surplus proceeds may be retained by the Purchaser and
held as Collateral until termination and discharge of the Purchase Agreement.
The Seller and each Guarantor shall be and remain liable for any deficiency.

 

17



--------------------------------------------------------------------------------

13.07. Information Related to the Collateral. If, during the continuance of an
Event of Default, the Purchaser determines to sell or otherwise transfer any
Collateral, each Grantor shall, and shall cause any Person controlled by it to,
furnish to the Purchaser all information the Purchaser may request that pertains
or could pertain to the value or condition of the Collateral or that would or
might facilitate such sale or transfer. The Purchaser shall have the right,
notwithstanding any confidentiality obligation or agreement otherwise binding
upon it, freely (but not in violation of any law, including federal securities
laws) to disclose such information, and any and all other information (including
confidential information) pertaining in any manner to the Collateral or the
assets, liabilities, results of operations, business or prospects of the
Purchaser, freely to any Person that the Purchaser in good faith believes to be
a potential or prospective purchaser in such sale or transfer, without liability
for any disclosure, dissemination or use that may be made as to such information
by any such Person.

13.08. Reserved.

13.09. Rights and Remedies Cumulative. The rights provided for in this Agreement
and the other Transaction Documents are cumulative and are not exclusive of any
other rights, powers or privileges or remedies provided by law or in equity, or
under any other instrument, document or agreement. The Purchaser may exercise
and enforce each right and remedy available to it either before or concurrently
with or after, and independently of, any exercise or enforcement of any other
right or remedy of the Purchaser against any Person or property. All such rights
and remedies shall be cumulative, and no one of them shall exclude or preclude
any other.

13.10. Reserved.

Section 14. STANDARDS FOR EXERCISING REMEDIES.

14.01. Commercially Reasonable Manner. To the extent that applicable law imposes
duties on the Purchaser to exercise remedies in a commercially reasonable
manner, each Grantor acknowledges and agrees that it is not commercially
unreasonable for the Purchaser (a) to fail to obtain third-party consents for
access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third-party consents for the
collection or disposition of Collateral to be collected or disposed of; (b) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to remove any Lien on or any adverse claims against
Collateral; (c) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists; (d) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature; (e) to contact other persons, whether
or not in the same business as such Grantor, for expressions of interest in
acquiring all or any portion of the Collateral; (f) to hire one or more
professional auctioneers to assist in the disposition of Collateral, whether or
not the collateral is of a specialized nature; (g) to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets; (h) to dispose of assets in
wholesale rather than retail markets; (i) to disclaim disposition warranties;
(j) to purchase insurance or credit enhancements to insure the Purchaser against
risks of loss, collection or disposition of Collateral or to provide to the
Purchaser a guaranteed return from the collection or disposition of Collateral;
or (k) to the extent deemed appropriate by the Purchaser, to obtain the services
of other brokers, investment bankers, consultants and other professionals to
assist the Purchaser in the collection or disposition of any

 

18



--------------------------------------------------------------------------------

of the Collateral. Each Grantor acknowledges that the purpose of this Section 14
is to provide non-exhaustive indications of what actions or omissions by the
Purchaser would not be commercially unreasonable in the Purchaser’s exercise of
remedies against the Collateral and that other actions or omissions by the
Purchaser shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 14. Without limiting the foregoing, nothing
contained in this Section 14 shall be construed to grant any rights to any
Grantor or to impose any duties on the Purchaser that would not have been
granted or imposed by this Agreement or by applicable law in the absence of this
Section 14.

14.02. Standard of Care. The powers conferred on the Purchaser hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Purchaser shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or to protect, preserve, vote or exercise any rights pertaining to
any Collateral. The Purchaser shall be deemed to have exercised reasonable care
in the custody and preservation of Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the Purchaser
accords its own property or if it selects, with reasonable care, a custodian to
hold such Collateral on its behalf.

Section 15. WAIVERS BY GRANTOR; OBLIGATIONS ABSOLUTE.

15.01. Specific Waivers. Each Grantor waives demand, notice, protest, notice of
acceptance of this Agreement, notice of any purchase pursuant to the terms of
the Purchase Agreement, Collateral received or delivered or other action taken
in reliance hereon and all other demands and notices of any description other
than those required pursuant to the Purchase Agreement or any other Transaction
Documents to which such Grantor is a party.

15.02. Obligations Absolute. All rights of the Purchaser hereunder, the Security
Interest and all obligations of the Grantors hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Purchase Agreement, any other Transaction Document, any agreement with respect
to any of the Secured Obligations or any other agreement or instrument relating
to any of the foregoing; (b) any change in the time, manner or place of payment
of, or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Purchase
Agreement, any other Transaction Document, or any other agreement or instrument;
(c) any exchange, release or non-perfection of any Lien on other collateral, or
any release or amendment or waiver of or consent under or departure from or any
acceptance of partial payment thereon and or settlement, compromise or
adjustment of any Secured Obligation or of any guarantee, securing or
guaranteeing all or any of the Secured Obligations; or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Grantor in respect of the Secured Obligations or this
Agreement other than the prompt and complete performance and payment in full of
the Secured Obligations.

Section 16. MARSHALLING. The Purchaser shall not be required to marshal any
present or future collateral security (including but not limited to this
Agreement and the Collateral) for, or other assurances of payment of, the
Secured Obligations or any of them or to resort to such collateral security or
other assurances of payment in any particular order, and all of its rights
hereunder and in respect of such collateral security and other assurances of
payment shall be cumulative and in addition to all other rights, however
existing or arising. To the extent

 

19



--------------------------------------------------------------------------------

that it lawfully may, each Grantor hereby agrees that it shall not invoke any
law relating to the marshalling of collateral which might cause delay in or
impede the enforcement of the Purchaser’s rights under this Agreement or under
any other instrument creating or evidencing any of the Secured Obligations or
under which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

Section 17. INTEREST. Until paid, all amounts due and payable by each Grantor
hereunder shall be deemed to be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at a rate equal to the lower of
(i) the highest rate permitted by applicable law, and (ii) one and one-half
percent (1.5%) per month, compounded monthly.

Section 18. REINSTATEMENT. The obligations of each Grantor pursuant to this
Agreement shall continue to be effective or automatically be reinstated, as the
case may be, if at any time payment of any of the Secured Obligations is
rescinded or otherwise must be restored or returned by the Purchaser upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of such
Grantor or any other obligor or otherwise, all as though such payment had not
been made.

Section 19. MISCELLANEOUS.

19.01. Notices. All notices, requests and demands to or upon the Purchaser or
any Grantor hereunder shall be effected in the manner provided for in
Section 7.03 of the Purchase Agreement.

19.02. GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS. THIS
AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION IN THE STATE OF NEVADA, WASHOE COUNTY AND CITY OF RENO;
PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT PURCHASER’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEVADA, WASHOE COUNTY AND CITY OF RENO FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEVADA. EACH PARTY HERETO HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

20



--------------------------------------------------------------------------------

19.03. WAIVER OF JURY TRIAL, ETC. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM ARISING OUT OF OR RELATING
TO ANY TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED UNDER ANY
TRANSACTION DOCUMENT. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO ANY TRANSACTION DOCUMENT.

19.04. Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

19.05. Headings. The headings of each section of this Agreement are for
convenience only and shall not define or limit the provisions thereof.

19.06. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

19.07. Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

19.08. Survival of Agreement. All representations, warranties and agreements
made by or on behalf of any in this Agreement and in the other Transaction
Documents shall survive the execution and delivery hereof or thereof and the
payment of the Secured Obligations. In addition, notwithstanding anything herein
or under applicable law to the contrary, the provisions of this Agreement and
the other Transaction Documents relating to indemnification or payment of costs
and expenses, including, without limitation, the provisions of Sections 7.05
and 7.14 of the Purchase Agreement, shall survive the payment in full of the
Secured Obligations and any termination of this Agreement or any of the other
Transaction Documents.

19.09. Fees and Expenses; Indemnification.

(a) The Grantors, jointly and severally, agree to pay upon demand the amount of
any and all reasonable expenses, including the fees, disbursements and other
charges of counsel and of any experts or Purchasers, which (i) the Purchaser may
incur in connection with (x) collecting against any Grantor or otherwise
enforcing or preserving any rights under this Agreement and the other
Transaction Documents, (y) the exercise, enforcement or protection of any of the
rights of the Purchaser hereunder or (z) the failure of any Grantor to perform
or observe any of the provisions hereof, and (ii) the Purchaser may incur in
connection with (x) the administration of this Agreement (including the
customary fees and charges for any audits conducted by it or on its behalf with
respect to the accounts receivable) or (y) the custody or preservation of, or
the sale of, collection from or other realization upon any of the Collateral.

 

21



--------------------------------------------------------------------------------

Each Grantor agrees to pay, and to save the Purchaser harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Seller would be required to do so pursuant to
Section 7.05 of the Purchase Agreement.

(b) The agreements in this Section shall survive repayment of the Secured
Obligations and all other amounts payable under the Purchase Agreement and the
other Transaction Documents.

(c) Each Grantor agrees that the provisions of Article III of the Purchase
Agreement are hereby incorporated herein by reference, mutatis mutandis, and the
Purchaser shall be entitled to rely on each of them as if they were fully set
forth herein.

19.10. Binding Effect; Several Agreement. This Agreement is binding upon each
Grantor and the Purchaser and their respective successors and permitted assigns,
and shall inure to the benefit of the Grantors, the Purchaser and their
respective successors and permitted assigns, except that no Grantor shall have
any right to assign or transfer its rights or obligations hereunder or any
interest herein, except as specifically permitted by the Purchase Agreement,
without the prior written consent of the Purchaser (and any such assignment or
transfer shall be void).

19.11. Waivers; Amendment.

(a) No failure or delay of the Purchaser in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Purchaser hereunder and of the Purchaser under the Purchase Agreement and
other Transaction Documents are cumulative and are not exclusive of any rights
or remedies that it would otherwise have. No waiver of any provisions of this
Agreement or consent to any departure by any Grantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on any Grantor in
any case shall entitle such or any other Grantor to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Purchaser and each affected Grantor.

19.12. Set Off. Each Grantor hereby irrevocably authorizes the Purchaser at any
time and from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Purchaser to or for the credit or
the account of such Grantor, or any part thereof in such amounts as the
Purchaser may elect, against and on account of the obligations and liabilities
of such Grantor to the Purchaser hereunder and claims of every

 

22



--------------------------------------------------------------------------------

nature and description of the Purchaser against such Grantor, in any currency,
whether arising hereunder, under the Purchase Agreement, any other Transaction
Document or otherwise, as the Purchaser may elect. The Purchaser shall notify
such Grantor promptly of any such set-off and the application made by the
Purchaser of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Purchaser under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Purchaser may
have.

19.13. Integration. This Agreement and the other Transaction Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

19.14. Acknowledgments. Each Grantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Transaction Documents to which it is a party;

(b) the Purchaser does not have any fiduciary relationship with or duty to any
Grantor arising out of or in connection with this Agreement or any of the other
Transaction Documents, and the relationship between the Grantors, on the one
hand, and the Purchaser, on the other hand, in connection herewith or therewith
is solely that of seller and purchaser (or, in the case that a Grantor owes
Secured Obligations to the Purchaser, that of debtor and creditor); and

(c) no joint venture is created hereby or by the other Transaction Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Grantors and the Purchaser.

19.15. Additional Grantors and Guarantors. Each subsidiary of the Seller that is
required to become a party to this Agreement pursuant to Section 5.10(b) of the
Purchase Agreement shall become a Grantor and Guarantor for all purposes of this
Agreement upon execution and delivery by such subsidiary of an Assumption
Agreement in the form of Annex I hereto.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

GRANTORS:

 

AXOGEN, INC.

By:

  /s/ Karen Zaderej

Name: Karen Zaderej

Title: CEO

 

AXOGEN CORPORATION.

By:

  /s/ Karen Zaderej

Name: Karen Zaderej

Title: CEO

[Collateral Agreement – Signature Page]



--------------------------------------------------------------------------------

PDL BIOPHARMA, INC.,

as Purchaser

By:

  /s/ John P. McLaughlin  

Name: John P. McLaughlin

Title: President and Chief Executive Officer

[Guarantee and Collateral Agreement – Signature Page]



--------------------------------------------------------------------------------

Annex A to Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of             , 20    , made by
                    , a                     (the “Additional Grantor”), in favor
of PDL Biopharma, Inc., as Purchaser (the “Purchaser”) party to the Purchase
Agreement referred to below. All capitalized terms not defined herein shall have
the meaning ascribed to them in such Purchase Agreement.

W I T N E S S E T H:

WHEREAS, AxoGen, Inc. (“Seller”) and the Purchaser have entered into the Revenue
Interests Purchase Agreement, dated as of October 5, 2012 (as amended,
supplemented, replaced or otherwise modified from time to time, the “Purchase
Agreement”);

WHEREAS, in connection with the Purchase Agreement, the Seller and certain of
its Affiliates (other than the Additional Grantor) have entered into a Guarantee
and Collateral Agreement, dated as of October 5, 2012 (as amended, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”) in favor of the Purchaser;

WHEREAS, the Purchase Agreement requires the Additional Grantor to become a
party to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 19.15 of
the Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee
and Collateral Agreement as a Grantor and Guarantor thereunder with the same
force and effect as if originally named therein as a Grantor and Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Grantor and Guarantor thereunder. The
information set forth in Annex I-A hereto is hereby added to the information set
forth in the update to the Schedules to the Purchase Agreement most recently
delivered pursuant to the terms of the Guarantee and Collateral Agreement. The
Additional Grantor hereby represents and warrants that each of the
representations and warranties as to the Additional Grantor contained in
Section 6 of the Guarantee and Collateral Agreement is true and correct on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.



--------------------------------------------------------------------------------

[ADDITIONAL GRANTOR]

By:      

Name:

Title:



--------------------------------------------------------------------------------

Schedule 6.01

Name: AxoGen, Inc.

Jurisdiction of Organization: Minnesota

Identification Number: 41-1301878

Chief Executive Office: 13859 Progress Boulevard, Suite 100

Alachua, Florida 32615

Prior Organizational Names: LecTec Corporation

Name: AxoGen Corporation

Jurisdiction of Organization: Delaware

Identification Number: 55-0805988

Chief Executive Office: 13859 Progress Boulevard, Suite 100

Alachua, Florida 32615

Prior Organizational Names: None



--------------------------------------------------------------------------------

Schedule 6.06

Deposit Accounts

 

Guarantor

 

Bank

 

Account Number

AxoGen, Inc.

  Silicon Valley Bank   ***

AxoGen Corporation

  Silicon Valley Bank   ***